 



Exhibit 10.66
AMENDMENT NUMBER SEVEN
to the
SECOND AMENDED AND RESTATED SALE AND SERVICING AGREEMENT,
Dated as of March 8, 2005,
among
OPTION ONE OWNER TRUST 2001-2,
OPTION ONE LOAN WAREHOUSE CORPORATION,
OPTION ONE MORTGAGE CORPORATION,
OPTION ONE MORTGAGE CAPITAL CORPORATION
and
WELLS FARGO BANK N.A.
          This AMENDMENT NUMBER SEVEN (this “Amendment”) is made and is
effective as of this [     ]th day of April, 2007 (the “Effective Date”), among
Option One Owner Trust 2001-2 (the “Issuer”). Option One Loan Warehouse
Corporation (the “Depositor”), Option One Mortgage Corporation (the “Loan
Originator” and the “Servicer”), Option One Mortgage Capital Corporation
(“Capital”) and Wells Fargo Bank N.A., as Indenture Trustee (the “Indenture
Trustee”), to the Second Amended and Restated Sale and Servicing Agreement,
dated as of March 8, 2005, as amended (the “Sale and Servicing Agreement”),
among the Issuer, the Depositor, the Loan Originator, the Servicer and the
Indenture Trustee.
RECITALS
          WHEREAS, the parties hereto desire to amend the Sale and Servicing
Agreement, as more expressly set forth herein.
          NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and the mutual covenants herein
contained, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. Any terms capitalized but not otherwise
defined herein shall have the respective meanings set forth in the Sale and
Servicing Agreement.
          SECTION 2. Amendments.
     (a) As of the Effective Date, the definition of “Collateral Percentage” in
Section 1.01 of the Sale and Servicing Agreement is hereby deleted in its
entirety and replaced with the following:
          Collateral Percentage: With respect to each Loan and any Business Day,
a percentage determined as follows:
          (a) with respect to all Loans other than Scratch & Dent Loans, 96%;
and
          (b) with respect to all Scratch & Dent Loans, 90%.

1



--------------------------------------------------------------------------------



 



     (b) As of the Effective Date, the first paragraph of the definition of
“Collateral Value” in Section 1.01 of the Sale and Servicing Agreement is hereby
deleted in its entirety and replaced with the following (underlined text
indicates a change):
(I) With respect to the Advance Note and each Business Day, 100% of the Note
Principal Balance of the Advance Note on such day and (II) with respect to each
Loan and each Business Day, an amount equal to the positive difference, if any,
between (a) the lesser of (1) the Collateral Percentage of the Market Value of
such Loan, and (2) 100% of the Principal Balance of such Loan (other than (i) a
Scratch & Dent Loan which shall be 75% of the Principal Balance thereof or
(ii) a High LTV loan which as of March 16, 2007 and continuing until March 31,
2007 shall be 93% of the Principal Balance thereof and as of April 1, 2007 and
thereafter shall be 100% of the Principal Balance thereof) each as of such
Business Day, less (b) the aggregate unreimbursed Servicing Advances
attributable to such Loan as of the most recent Determination Date; provided,
however, that the Collateral Value shall be zero with respect to the Advance
Note following the occurrence of an Advance Note Event of Default and with
respect to each Loan (1) that the Loan Originator is required to repurchase
pursuant to Section 2.05 or Section 3.06 hereof or (2) which is a Loan of the
type specified in subparagraphs (A)(i)-(xi) hereof and which is in excess of the
limits permitted under subparagraphs (A)(i)-(xi) hereof, or (3) which remains
pledged to the Indenture Trustee later than 180 days after its related Transfer
Date, or (4) which has been released from the possession of the Custodian to the
Servicer or any Loan Originator for a period in excess of 21 days or exceed the
50 Loan limit for released Loans set forth in the Custodial Agreement, or
(5) that is a Loan which is 60 or more days Delinquent or a Foreclosed Loan, or
(6) that is a Mixed Use Loan, or (7) that is a Wet Funded Loan and the related
Loan Documents have not been delivered to the Custodian within fifteen
(15) Business Days (or, if earlier, twenty (20) calendar days) after the date of
conveyance of such Loan to the Issuer hereunder, or (8) that is a Scratch and
Dent Loan that has not been liquidated within 90 days after the determination of
such deficiency, or (9) that has an original Principal Balance greater than
$1,500,000 or (10) that is a Scratch and Dent Loan for which a description of
the related deficiency has not been reported to the Initial Noteholder within
one Business Day of the related Transfer Date, or (11) that is a Loan with
respect to which the related Borrower has a FICO score less than 600, the Loan
has an LTV or CLTV greater than 95% and the Loan was originated pursuant to a
stated income program or (12) for Loans originated on or after April 14, 2007,
that has an LTV or CLTV greater than 90% or (13) for Loan originated on or after
April 29, 2007, that is a Loan with respect to which the related Borrower has a
FICO score less than 540; provided, further, that (A)
     (c) As of the Effective Date, the definition of “Rapid Amortization
Trigger” in Section 1.01 of the Sale and Servicing Agreement is hereby amended
by deleting clause (iv) in its entirety and replacing it with the following:
(iv) the Net Portfolio Yield averaged for any three consecutive months is less
than 1.00%;
     (d) As of the Effective Date, the definition of “Financial Covenants” in
Section 1.01 of the Sale and Servicing Agreement is hereby amended by deleting
clause (e) in its entirety and replacing it with the following:

2



--------------------------------------------------------------------------------



 



(e) Option One shall have a minimum “Net Income” (defined and determined in
accordance with GAAP) of at least $1 based on the quarter ending October 31,
2007 and shall maintain a minimum “Net Income” of at least $1 for every quarter
thereafter.
          SECTION 3. Representations. In order to induce the parties hereto to
execute and deliver this Amendment, each of the Issuer, the Depositor and the
Loan Originator hereby jointly and severally represents to the other parties
hereto and the Noteholders that as of the date hereof, after giving effect to
this Amendment, (a) all of its respective representations and warranties in the
Note Purchase Agreement and the other Basic Documents are true and correct, and
(b) it is otherwise in full compliance with all of the terms and conditions of
the Sale and Servicing Agreement.
          SECTION 4. Limited Effect. Except as expressly amended and modified by
this Amendment, the Sale and Servicing Agreement shall continue in full force
and effect in accordance with its terms. Reference to this Amendment need not be
made in the Sale and Servicing Agreement or any other instrument or document
executed in connection therewith or herewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Sale and
Servicing Agreement, any reference in any of such items to the Sale and
Servicing Agreement being sufficient to refer to the Sale and Servicing
Agreement as amended hereby.
          SECTION 5. Fees and Expenses. The Issuer and the Depositor jointly and
severally covenant to pay as and when billed by the Initial Noteholder all of
the reasonable out-of-pocket costs and expenses incurred in connection with the
transactions contemplated hereby and in the other Basic Documents including,
without limitation, (i) all reasonable fees, disbursements and expenses of
counsel to the Initial Noteholder, (ii) all reasonable fees and expenses of the
Indenture Trustee and Owner Trustee and their counsel and (iii) all reasonable
fees and expenses of the Custodian and its counsel.
          SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
          SECTION 7. Counterparts. This Amendment may be executed by each of the
parties hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument.
          SECTION 8. Limitation on Liability. It is expressly understood and
agreed by the parties hereto that (a) this Amendment is executed and delivered
by Wilmington Trust Company, not individually or personally, but solely as Owner
Trustee of Option One Owner Trust 2001-2 in the exercise of the powers and
authority conferred and vested in it, (b) each of the representations,
undertakings and agreements herein made on the part of the Issuer is made and
intended not as personal representations, undertakings and agreements by
Wilmington Trust Company but is made and intended for the purpose for binding
only the Issuer, (c) nothing herein

3



--------------------------------------------------------------------------------



 



contained shall be construed as creating any liability on Wilmington Trust
Company, individually or personally, to perform any covenant either expressed or
implied contained herein, all such liability, if any, being expressly waived by
the parties hereto and by any Person claiming by, through or under the parties
hereto and (d) under no circumstances shall Wilmington Trust Company be
personally liable for the payment of any indebtedness or expenses of the Issuer
or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Issuer under this Amendment or
any other related documents.

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered by their duly authorized officers as of the day and
year first above written.

              OPTION ONE OWNER TRUST 2001-2
 
            By: Wilmington Trust Company, not in its
individual capacity but solely as owner
trustee
 
       
 
  By:   /s/ Mary Kay Pupillo
 
       
 
  Name:   Mary Kay Pupillo
 
  Title:   Assistant Vice President
 
            OPTION ONE LOAN WAREHOUSE
CORPORATION
 
       
 
  By:   /s/ Charles R. Fulton
 
       
 
  Name:   Charles R. Fulton
 
  Title:   Assistant Secretary
 
            OPTION ONE MORTGAGE CORPORATION
 
       
 
  By:   /s/ Charles R. Fulton
 
       
 
  Name:   Charles R. Fulton
 
  Title:   Vice President
 
            OPTION ONE MORTGAGE CAPITAL CORPORATION
 
       
 
  By:   /s/ Charles R. Fulton
 
       
 
  Name:   Charles R. Fulton
 
  Title:   Vice President

Signature Page to Amendment Seven to the Second Amended and Restated Sale and
Servicing Agreement

5



--------------------------------------------------------------------------------



 



              WELLS FARGO BANK N.A., as Indenture Trustee
 
       
 
  By:   /s/ Melissa Loiselle
 
       
 
  Name:   Melissa Loiselle
 
  Title:   Vice President
 
            AGREED AND ACKNOWLEDGED, BANK OF AMERICA, N.A.
 
       
 
  By:   /s/ Garrett Dolt
 
       
 
  Name:   GARRETT DOLT
 
  Title:   PRINCIPAL

Signature Page to Amendment Seven to the Second Amended and Restated Sale and
Servicing Agreement

6